
	

114 HRES 283 IH: Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 283
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Ms. Judy Chu of California (for herself, Mr. Becerra, Ms. Bordallo, Ms. Duckworth, Ms. Gabbard, Mr. Al Green of Texas, Ms. Lee, Mr. Ted Lieu of California, Ms. Matsui, Ms. Meng, Mr. Takai, Mr. Sablan, Mr. Crowley, Mr. Lowenthal, Mr. Meeks, Mr. Peters, Ms. Linda T. Sánchez of California, Mr. Schiff, Mr. Swalwell of California, Mr. Vargas, Mr. Bera, Mr. Scott of Virginia, Ms. Speier, Mr. Takano, Mr. Honda, and Mr. Conyers) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time
			 to celebrate the significant contributions of Asian Americans and Pacific
			 Islanders to the history of the United States.
	
	
 Whereas the United States joins together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian American and Pacific Islander community is an inherently diverse population, comprised of over 45 distinct ethnicities and over 100 language dialects;
 Whereas, according to the United States Census Bureau, the Asian American population grew faster than any other racial or ethnic group over the last decade, surging nearly 46 percent between 2000 and 2010, a growth rate 4 times faster than the total United States population;
 Whereas the 2010 decennial census estimated that there are now approximately 17,300,000 residents of the United States who identify as Asian and approximately 1,200,000 residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up nearly 6 percent of the total United States population;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;
 Whereas the year 2015 marks several important milestones for the Asian American and Pacific Islander community, including the—
 (1)50th anniversary of the passage of the Immigration and Nationality Act of 1965, landmark legislation that reversed restrictive immigration policies against immigrants from Asia;
 (2)40th anniversary of the end of the Vietnam War; (3)40th anniversary of the Southeast Asian diasporic communities in the United States;
 (4)30th anniversary of Ellison Shoji Onizuka’s space mission aboard the Space Shuttle Discovery becoming the first Asian American in space; and
 (5)25th anniversary of the enactment of legislation designating May to be Asian Pacific American Heritage Month signed by President George H. W. Bush;
 Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian American government official in United States history, Dalip Sing Saund, the first Asian American Congressman, Patsy T. Mink, the first woman of color and Asian American woman to be elected to Congress, Daniel K. Akaka, the first Senator of Native Hawaiian ancestry, Hiram L. Fong, the first Asian American Senator, Norman Y. Mineta, the first Asian American member of a Presidential cabinet, and others have made significant contributions in both our government and military;
 Whereas the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 48 Members this year, including 13 Members of Asian or Pacific Islander descent;
 Whereas in 2015, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in the States of Alaska, Arizona, California, Connecticut, Colorado, Georgia, Hawaii, Idaho, Maryland, Massachusetts, Michigan, New Hampshire, New Jersey, New York, Ohio, Oklahoma, Pennsylvania, Texas, Utah, Vermont, Virginia, Washington, West Virginia, and in the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;
 Whereas the number of Asian American and Pacific Islander Article III judges more than tripled between 2009 and 2015, reflecting a commitment to diversity in the Federal judiciary that has resulted in the confirmations of high caliber Asian American and Pacific Islander judicial nominees;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, history, and to understand the challenges faced by Asian Americans and Pacific Islanders: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that Asian American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.
			
